                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   TATYANA EVGENIEVNA DREVALEVA,

                                                                         11                  Plaintiff,                                           No. C 19-01454 WHA
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   THE UNITED STATES OF AMERICA, THE                                   RESPONSE BY COURT
                                                                              OFFICE OF RESOLUTION MANAGEMENT                                     TO PLAINTIFF’S
                                                                         14   OF THE DEPARTMENT OF VETERANS                                       “REQUEST FOR
                                                                              AFFAIRS, ROBERT WILKIE, United States                               CLARIFICATION”
                                                                         15   Secretary of Veterans Affairs,

                                                                         16                  Defendants.
                                                                                                                                /
                                                                         17
                                                                         18          The Court received a “Request for Clarification” from pro se plaintiff Tatyana

                                                                         19   Evgenievna Drevaleva. Please be advised this is an improper communication. Plaintiff

                                                                         20   complains that she cannot access Burroughs v. MSPB, 73 F. App’x 415, 417 (Fed. Cir. 2003).

                                                                         21   She should know that this case is available on WestLaw, which is accessible to the public for

                                                                         22   free at any public law library. Still, to accommodate plaintiff, it is appended as an exhibit hereto.

                                                                         23          Next, she complains about the following statement in the order herein dated November 6,

                                                                         24   2019: “In May 2018, without disclosing her 2017 VAMC termination, plaintiff applied to work

                                                                         25   at the Minneapolis VAMC and received a tentative job offer. After conducting a background

                                                                         26   check, however, Minneapolis VAMC learned about the 2017 termination . . .” (Dkt. No. 45 at 1).

                                                                         27   On the record before this Court, the statement was justified. Plaintiff now gives additional

                                                                         28   information, which leads to the more correct statement: “In May 2018, without disclosing full
                                                                          1   details of the 2017 VAMC termination, plaintiff applied to work at the Minneapolis VAMC
                                                                          2   and received a tentative job offer. After conducting a background check, however, Minneapolis
                                                                          3   VAMC learned the full details of her 2017 termination and subsequently rescinded the offer.”
                                                                          4   Even if this information had originally been before the Court, it would not have made a
                                                                          5   difference.
                                                                          6          This file has been closed and the Court will not entertain any more motions for this case.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: November 21, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                         11                                                       UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                              2
